            Case 5:19-cv-00726-SLP Document 81 Filed 02/02/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

CHARLES BOWLDS,                                      )
                                                     )
         Plaintiff,                                  )
                                                     )
v.                                                   )      Case No. CIV-19-726-SLP
                                                     )
TURN KEY HEALTH, et al.,                             )
                                                     )
         Defendants.                                 )

                                           ORDER

         Plaintiff, appearing pro se and in forma pauperis, is a pretrial detainee and brings

this action pursuant to 42 U.S.C. § 1983 alleging violations of his federal constitutional

rights. Before the Court is the Report and Recommendation (R&R) [Doc. No. 75] of

United States Magistrate Judge Shon T. Erwin recommending that Defendant Turn Key

Health’s Motion to Dismiss [Doc. No. 57] be granted.

         Plaintiff timely filed an Objection [Doc. No. 77] to the R&R. Plaintiff challenges

the finding of the Magistrate Judge that he has not plausibly alleged facts demonstrating

the subjective component of his claim of deliberate indifference to his serious medical

needs. Accordingly, the Court must make a de novo determination of the portions of the

R&R to which objection is made, and may accept, reject or modify the recommended

decision in whole or in part. See 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3).1




1
     Defendant Turn Key has not objected to any findings of the Magistrate Judge.
         Case 5:19-cv-00726-SLP Document 81 Filed 02/02/21 Page 2 of 6




I.     Governing Standard

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Cummings v. Dean,

913 F.3d 1227, 1238 (10th Cir. 2019) (quotation omitted). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quotation omitted).

In making this assessment, this court “accept[s] as true all well-pleaded factual allegations

in a complaint and view[s] these allegations in the light most favorable to the plaintiff.” Id.

(quotations omitted). Because Plaintiff is appearing pro se, his allegations must be

construed liberally. Perkins v. Kansas Dep’t of Corr., 165 F.3d 803, 806 (10th Cir. 1999).

II.    Factual Allegations of the Amended Complaint

       Plaintiff is a pretrial detainee at the Logan County Detention Center (LCDC).

Defendant Turn Key Health Clinic, LLC (Turn Key), provides medical care for detainees

at LCDC. Plaintiff alleges that on or about April 1, 2019, he submitted a request to Turn

Key “complaining of two teeth causing acute pain.” Am. Comp. [Doc. No. 19] at 9.

Plaintiff alleges he was informed by the provider that “regardless to [sic] his pain, ‘policy’

required that [he] complete three ‘treatments’ of two medications before being considered

to see a dentist (the three treatments are ‘prescriptions’ of Ibuprofen and Amoxicillin,

which could take up to ninety days to complete.).” Id.

       Plaintiff further alleges that “his pain intensified after a small piece of the Plaintiff’s

tooth broke off exposing more of the nerve root.” Id. The nurse on duty gave him “an oral



                                                2
          Case 5:19-cv-00726-SLP Document 81 Filed 02/02/21 Page 3 of 6




analgesic and a nerve pain medicine.” Id. The medicine, however, was discontinued

because it gave Plaintiff a headache. Id.

       Another nurse, Debbie, “advised the Plaintiff of several treatment options, if the

Plaintiff was ‘serious about stopping the pain.’” Id. The nurse told Plaintiff that if his

family would pay for a dental appointment, the jail administrator would take him to the

appointment. Id. Alternatively, his family could drop of “a tooth filler medication.” Id.

Plaintiff alleges he does not have the family means to either pay for a dental visit or have

family drop off medication. Id. at 10. Plaintiff alleges he made further requests for dental

treatment but was denied the same.

III.   Discussion

       “The Fourteenth Amendment prohibits deliberate indifference to a pretrial

detainee’s serious medical needs.” Crowson v. Wash. Cty., 983 F.3d 1166, 1178 (10th Cir.

2020) (internal quotation marks and citation omitted). The two-part Eighth-Amendment

inquiry governs. Id. Objectively, the deprivation must be sufficiently serious “to constitute

a deprivation of a constitutional dimension”; and (2) subjectively, a prison official must

know of and disregard an excessive risk to inmate health or safety. Strain v. Regalado,

977 F.3d 984, 990 (10th Cir. 2020). As set forth, only the subjective component is at issue.

       Liability against Defendant Turn Key is based on a municipal liability theory under

Monell.2 To state a claim against Turn Key, Plaintiff “must allege facts showing: (1) an



2
 Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). Turn Key acknowledges in its Motion that
under § 1983, the Monell theory of municipal liability applies to private entities acting under color
of state law. See Def.’s Mot. at 18-24; see also Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 &
                                                 3
          Case 5:19-cv-00726-SLP Document 81 Filed 02/02/21 Page 4 of 6




official policy or custom, (2) causation, and (3) deliberate indifference.” Quintana v. Santa

Fe Cty. Bd. of Comm’rs, 973 F.3d 1022, 1034 (10th Cir. 2020).

       The Magistrate Judge found Plaintiff had plausibly alleged facts satisfying the first

and second elements. See R&R at 6-7. As noted, Turn Key filed no objections to those

findings and the Court concurs with the Magistrate Judge’s findings.3

       The only issue before this Court, pursuant to Plaintiff’s Objection, is the third

element – deliberate indifference. The Magistrate Judge found that to satisfy this element,

“Plaintiff must allege facts to demonstrate that a Turn Key employee, acting pursuant to a

Turn Key policy or custom, knew of and disregarded an excessive risk to inmate health or

safety.” R&R at 9 (internal quotation marks and citation omitted). The Magistrate Judge

then focused on whether either of the two Turn Key employees identified in the Amended

Complaint acted with deliberate indifference. The Magistrate Judge determined that both

Turn Key providers “treated” Plaintiff’s pain and that Plaintiff’s allegations demonstrate a

mere “disagreement with the type of treatment he received.” R&R at 10.4


n. 13 (10th Cir. 2003) (recognizing that the Tenth Circuit “has extended the Monell doctrine to
private § 1983 defendants”).
3
  Moreover, the Court previously determined that Plaintiff had plausibly alleged the violation of a
policy for purposes of Monell liability. See Order [Doc. No. 16]. In addition, the Court previously
determined Plaintiff alleged facts sufficient to plausibly demonstrate the objective component of
a deliberate indifference claim. See Order [Doc. No. 26]; see also Lance v. Morris, -- F.3d --, 2021
WL 162343 at * 8 (10th Cir. Jan. 19, 2021) (reiterating controlling law “which establishes that a
delay in providing medical care may be sufficiently serious if the delay leads to substantial pain”
and providing as an example the delay of two hours to treat shoulder pain “even though the pain
wasn’t life-threatening” (citing McCowan v. Morales, 945 F.3d 1276, 1293-94 (10th Cir. 2019)).
4
 The Tenth Circuit recently observed that: “[t]o be sure, whether [Plaintiff] received some care
does not foreclose the possibility of a deliberate indifference claim, but an individual who merely
disagrees with a diagnosis or a prescribed course of treatment does not state a constitutional
                                                 4
          Case 5:19-cv-00726-SLP Document 81 Filed 02/02/21 Page 5 of 6




       The Magistrate Judge focused on the one-time care provided by each nurse and

whether their individual conduct constituted deliberate indifference. However, “municipal

liability under Monell may exist without individual liability.” Quintana, 973 F.3d at 1033

(citing Garcia v. Salt Lake Cty., 768 F.2d 303, 310 (10th Cir. 1985) (“Monell does not

require that a jury find an individual defendant liable before it can find a local governmental

body liable”)); see also Crowson, 983 F.3d at 1192 (recognizing that even if health care

providers “[do] not violate the Constitution individually, . . . their combined acts may be

sufficient for Monell liability such that [a plaintiff] still has a claim for municipal liability

irrespective of whether [an individual health care provider] violated his rights”;

distinguishing between claims against a county premised on “systemic failure” and claims

dependent upon a “predicate violation” by an individual defendant. (citation omitted;

emphasis in original)).

         Here, Plaintiff’s claim against Turn Key is premised on allegations that “per

policy” no further treatment would be provided until the expiration of the initial 90-day

treatment regime or unless he were to pay for treatment himself. Plaintiff alleges the

treatment regime was ineffective as he was in acute pain due to a cracked tooth and an




violation.” Strain, 977 F.3d at 994. Id. (emphasis added). The Court previously determined that
for purposes of the sufficiency of Plaintiff’s allegations, Plaintiff has alleged facts showing more
than a mere disagreement with the prescribed course of treatment. See Order [Doc. No. 26] at 6.
In this regard, the Court notes that where a medical professional serves as a gatekeeper for other
medical personnel capable of treating the condition, liability may attach for deliberate indifference
from denying access to medical care. Crowson, 983 F.3d at 1179. Here, Plaintiff plausibly alleges
facts to “support[] the notion that [his] condition of [tooth pain] was so obvious that [the nurses]
should have recognized it and escalated the course of treatment accordingly.” Strain, 977 F.3d at
994.
                                                 5
         Case 5:19-cv-00726-SLP Document 81 Filed 02/02/21 Page 6 of 6




exposed nerve root. And Plaintiff alleges he did not have the financial means to pay for

any treatment. These facts are sufficient to withstand dismissal. Compare Lance, 2021

WL 162343 at *12 (concluding, in context of summary judgment ruling, that factfinder

could reasonably infer county’s deliberate indifference based on policy which “delayed

needed treatment from a specialist”).

       “Of course, [the Court] cannot determine from the face of the [Amended Complaint]

whether [Plaintiff] will be able to substantiate [his] Monell claim. But a well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

improbable, and that a recovery is very remote and unlikely. “[G]iven the low threshold

. . . for surviving a motion to dismiss – [Plaintiff] alleged enough to explore [his] Monell

claim in the discovery process.”        Quintana, 973 F.3d at 1034 (citations omitted).

Accordingly, the Court finds Plaintiff’s Amended Complaint plausibly alleges a Monell

claim against Turn Key.

IV.    Conclusion

       IT IS THEREFORE ORDERED that the Court DECLINES to ADOPT the Report

and Recommendation [Doc. No. 75] and the Motion to Dismiss of Defendant Turn Key

Health Clinic, LLC [Doc. No. 57] is DENIED.

       IT IS SO ORDERED this 2nd day of February, 2021.




                                             6
